PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/117,189
Filing Date: 30 Aug 2018
Appellant(s): Modine Manufacturing Company



__________________
Julianne M. Cozad Smith (Reg. No. 62,174)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/2/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US2013/0152882, as cited in the IDS) in view of Martin (US2010/0213401A1, as previously cited).
Re Claim 1. Potter teaches a method of controlling the temperature of oil for a vehicle powertrain (132 is a transmission for a vehicle) (Figure 2), comprising: 
receiving a flow of oil from the vehicle powertrain (132) into a thermal management unit (150) at a first pressure (Figure 2; Oil at the transmission will have a first pressure); 
directing at least some of the flow of oil through at least one of a transmission oil heater (156) and a transmission oil cooler (132) (Figure 2); 
receiving said at least some of the flow of oil into a control valve (152) arranged within the thermal management unit after passing through the at least one of a transmission oil heater and a transmission oil cooler, wherein said oil is received into the control valve at a second pressure lower than the first pressure (Figure 2; Oil will have a lower pressure after passing through the transmission heater or transmission cooler and passing through the oil conduits due to pressure drops inherent in heat exchangers, as is well understood in the mechanical arts); 
measuring a temperature of oil (154 is a temperature sensor at the control valve) received into the control valve (Figure 2; Paragraph 21); and 
returning the flow of oil to the vehicle powertrain from the thermal management unit (Figure 2; Oil is transferred from the thermal management unit 150 to the transmission 132). 
Potter fails to specifically teach directing any remaining flow of oil through a bypass arranged within the thermal management unit to avoid passing that remaining flow of oil through either of the transmission oil heater and the transmission oil cooler.
However, Martin teaches directing any remaining flow of oil through a bypass (16, 18) arranged within the thermal management unit to avoid passing that remaining flow of oil through either of the transmission oil heater and the transmission oil cooler (Figures 1-3; Paragraphs 12-13, 22-23, 27-30).
Therefore, in view of Martin’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a bypass within the thermal management unit of Potter in order to allow for pressure relief from excess pressure spikes as well as to allow for rapid warm up of the hydraulic circuit (Martin Paragraphs 12-13).

Re Claim 2. Potter as modified by Martin teaches the step of directing any remaining flow of oil through the bypass includes flowing said oil through the control valve (Potter Figure 2; Martin Figures 1-3; Paragraphs 13, 22-23, 27-30). 
Re Claim 3. Potter as modified by Martin teaches the amount of oil passing through the bypass is determined in response to a pressure differential between the first pressure and the second pressure (Potter Figure 2; Martin Figures 1-3; Paragraphs 13, 22-23, 27-30). 
Re Claim 4. Potter as modified by Martin teaches the step of measuring a temperature of oil includes directing the entire flow of oil received into the thermal management unit over a temperature-responsive element (154 of Potter) arranged within the control valve (Potter Figure 2; Martin Figures 1-3; Paragraphs 13, 22-23, 27-30). 
Re Claim 5. Potter as modified by Martin teaches said oil flowing through at least one of a transmission oil heater and a transmission oil cooler is recombined with said oil directed through the bypass prior to exiting the control valve (Potter Figure 2; Martin Figures 1-3; Paragraphs 13, 22-23, 27-30, wherein Paragraph 30 teaches simultaneous flow through the cooler pathway and the bypass pathway due to perforations in the control piston wall.  Thus Martin teaches recombined flows prior to exiting the control valve). 
Re Claim 6. Potter as modified by Martin teach receiving a flow of oil from the vehicle powertrain (Potter 132) into a thermal management unit (Potter 150) at a first pressure (Potter Figure 2; Oil at the transmission will have a first pressure) includes receiving the flow of fluid at a first temperature below a threshold temperature (Potter Figure 2; Oil at the transmission will have a first temperature); 
wherein directing at least some of the flow of oil includes directing a first portion into a transmission oil heater (Potter 156) integrated into the thermal management unit (Potter Figure 2, Paragraph 21); 
further comprising heating the first portion in the transmission oil heater (Potter 156) (Potter Figure 2, Paragraph 21); 
recombining (via 12 of Martin) the first portion with a second portion, the second portion having bypassed (via 16 of Martin) the transmission oil heater, wherein the recombined flow is at a second temperature higher than the first temperature (Potter Figure 2, Paragraph 21. Since the first portion is heated, the recombined flow would have a higher temperature; Martin Figures 1-3; Paragraphs 13, 22-23, 27-30); and 
receiving the recombined flow of oil into a control valve (Potter 152) located within the thermal management unit, and wherein measuring a temperature of oil includes passing the recombined flow of oil over a temperature-responsive element arranged within the control valve (Potter Figure 2, Paragraph 21; Martin Figures 1-3; Paragraphs 13, 22-23, 27-30).  
Re Claim 7. Potter as modified by Martin teach the flow of oil is a first flow of oil, further comprising: 
receiving a second flow of oil from the vehicle powertrain into the thermal management unit some time after having returned the first flow of oil to the vehicle powertrain (Potter Figure 2, each cycle of oil around the system is considered another “flow” of oil); 
directing substantially all of the second flow of oil into the transmission oil heater (Potter Figure 2, Paragraph 21); 
heating the second flow of oil in the transmission oil heater (Potter Figure 2, Paragraph 21);
receiving the second flow of oil into the valve at a temperature substantially equal to the threshold temperature (Potter Figure 2, Paragraph 21); 
actuating an actuator of the valve in response to passing the second flow of oil over the temperature-responsive element so that subsequent flows of oil into the thermal management unit are at least partially directed through an oil cooler associated with the vehicle powertrain (Potter Figure 2, Paragraph 21. The middle setting of the valve allows for circulation through both the transmission heater and transmission cooler.).  
Re Claim 8. Potter as modified by Martin teach dividing the flow of oil into a third portion (16 of Martin) at a first pressure; directing the third portion through a pressure relief valve (2 of Martin) that bypasses the transmission oil heater; combining (via 16 of Martin) the third portion with the first portion at a second pressure; and directing the combined third and first portions over the temperature-responsive element, wherein the second pressure is lower than the first pressure (Potter Figure 2; Martin Figures 1-3; Paragraphs 13, 22-23, 27-30).  
Re Claim 9. Potter as modified by Martin teach directing at least some of the flow of oil through at least one of a transmission oil heater and a transmission oil cooler includes directing a first portion of flow through the transmission oil heater while the oil temperature is below a lower threshold temperature, and wherein directing any remaining flow of oil through a bypass arranged within the thermal management unit includes directing a second portion of flow through the bypass while the oil pressure is above a threshold pressure (Potter Figure 2, Paragraph 21-27; Martin Figures 1-3; Paragraphs 13, 22-23, 27-30).  
Re Claim 10. Potter as modified by Martin teach directing any remaining flow of oil through a bypass arranged within the thermal management unit includes directing a first portion of flow through the bypass while the oil pressure is above a threshold pressure, and wherein directing at least some of the flow of oil through at least one of a transmission oil heater and a transmission oil cooler includes directing a second portion of flow through the transmission oil cooler while the oil temperature is above an upper threshold temperature, and directing the second portion of flow through the transmission oil heater while the oil temperature is below a lower threshold temperature (Potter Figure 2, Paragraph 21-27; Martin Figures 1-3; Paragraphs 13, 22-23, 27-30).


(2) Response to Argument
Appellant argues on pages 7-9 of the appeal brief that “Potter and Martin fail to teach three distinct flow paths”. 
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The bypass valve of Martin would be placed in parallel to the heater and cooler of Potter so as to allow for pressure relief from high oil pressures, thereby preventing damage to the oil circuit.  The combination therefore teaches three distinct flow paths.  Additionally, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which applicant relies (i.e., three distinct flow paths) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, claim 1 currently recites “directing at least some of the flow of oil through at least one of a transmission oil heater and a transmission oil cooler” and “directing any remaining flow of oil through a bypass arranged within the thermal management unit to avoid passing that remaining flow of oil through either of the transmission oil heater and the transmission oil cooler”.  The transmission oil heater and transmission oil cooler of the Appellants invention are recited as alternative limitations, wherein only one of the heat exchangers must be present in the prior art.  Thus, since only one heat exchanger is required, only two distinct flow paths are positively recited by the claims (i.e. one flow path through one of the heat exchangers and a second flow path through the bypass).  Accordingly, the Appellants’ argument that the prior art fails to teach three distinct flow paths should not be found persuasive.

Appellant argues on page 10 of the appeal brief that “there is no indication that both a heater and a bypass would be used” and that “Martin teaches that a bypass line can function as a heater. One of ordinary skill in the art would understand that Martin discloses that a bypass line can be used to heat the oil instead of a heater”.  
The bypass valve of Martin would be placed in parallel to the heater and cooler of Potter so as to allow for pressure relief from high oil pressures, thereby preventing damage to the oil circuit.  The transmission heater of Potter would still be functional to receive heat from the engine coolant circuit, thereby allowing the engine circuit to dissipate heat from the engine to the transmission.  Thus, it can be seen that it is beneficial to have both a pressure relief bypass path in addition to a transmission heating path.  Therefore, the Appellants’ argument should not be found persuasive.

Appellant argues on page 10 of the appeal brief that impermissible hindsight reasoning is used in the combination of Martin with Potter.  
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, Martin teaches the bypass valve allows for selective bypassing during pressure spikes to avoid damage to the oil circuit (Martin Paragraph 13).  Thus, one of ordinary skill in the art would understand the benefit of implementing the bypass circuit of Martin into the oil circuit of Potter, in order to prevent dangerous pressure spikes, as taught by Martin.  Thus, the motivation for combining the references is based on explicit disclosure by the references and no hindsight reasoning was utilized.

Appellant argues on pages 10-11 of the appeal brief that the “combination fails to teach or suggest each and every feature of claim 1”.
As discussed above, the combined teachings of Potter and Martin teach each and every feature of claim 1.  As such, the Appellants’ general argument that the prior art fails to teach or suggest each and every feature of claim 1 should not be found persuasive.

Appellant argues on page 11 of the appeal brief with respect to claim 9 that “Potter fails to disclose any function or feature relating to oil pressure at all. As such, Potter fails to provide any motivation to include a bypass” and that “It would not have been obvious to combine Potter and Martin because Potter is not concerned about oil pressure at all”.  
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Martin, rather than Potter, is relied upon to teach the bypass circuit for pressure relief.  Additionally, the oil circuit of Potter would inherently have a pressure since it is a closed fluid circuit with fluid movement, which would require pressure of some sorts to move said fluid.  Thus, the system of Potter does teach a function or feature relating to oil pressure.  Further, it is a common concern of all fluid circuits of over pressurization due to excessive temperatures and other factors, wherein one of ordinary skill in the art would understand the benefits of adding a pressure relief bypass circuit to a fluid circuit in order to prevent damage to said fluid circuit.  Therefore, one of ordinary skill in the art would be motivated to combine Martin and Potter in order to provide over pressurization protection to the fluid circuit of Potter.  Therefore, the Appellants’ argument should not be found persuasive.

Appellant argues on pages 12-13 of the appeal brief with respect to claim 10 that “Potter and Martin both disclose only two discrete flow paths for fluid. In contrast, claim 11 claims that oil is directed along three discrete flow paths” and “it would not have been obvious to combine Potter and Martin because Potter is not concerned about oil pressure at all”.  
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Potter teaches a first flow path for heating and a second flow path for cooling.  Martin further teaches a third flow path for bypassing heat exchangers.  Thus, the combined teachings of Martin and Potter teach three discrete flow paths for fluid.  Further, it is a common concern of all fluid circuits of over pressurization due to excessive temperatures and other factors, wherein one of ordinary skill in the art would understand the benefits of adding a pressure relief bypass circuit to a fluid circuit in order to prevent damage to said fluid circuit.  Therefore, one of ordinary skill in the art would be motivated to combine Martin and Potter in order to provide over pressurization protection to the fluid circuit of Potter.  Therefore, the Appellants’ argument should not be found persuasive.
Additionally, in response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which applicant relies (i.e., three distinct flow paths) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, claim 10 currently recites “a first portion of flow through the bypass” and “directing at least some of the flow of oil through at least one of a transmission oil heater and a transmission oil cooler includes directing a second portion of flow through the transmission oil cooler while the oil temperature is above an upper threshold temperature, and directing the second portion of flow through the transmission oil heater while the oil temperature is below a lower threshold temperature”.  The transmission oil heater and transmission oil cooler of the Appellants invention are recited as alternative limitations, wherein only one of the heat exchangers must be present in the prior art.  Thus, since only one heat exchanger is required, only two distinct flow paths are positively recited by the claims (i.e. one flow path through one of the heat exchangers and a second flow path through the bypass).  Accordingly, the Appellants’ argument that the prior art fails to teach three distinct flow paths should not be found persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRAVIS RUBY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763    
                                                                                                                                                                                                    /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.